Appeal from judgment, Supreme Court, New York County (Carol R. Edmead, J.), entered February 7, 2006, which dismissed this proceeding brought pursuant to CPLR article 78 to prohibit respondent Hearing Officer from barring petitioners’ use of subpoenas in a National Association of Securities Dealers (NASD) disciplinary proceeding and denied proposed intervenor’s motion to intervene, unanimously dismissed as moot, without costs.
The disciplinary proceeding has concluded. Petitioners may appeal the Hearing Officer’s order internally through the NASD. Concur—Andrias, J.P., Friedman, Sullivan, Williams and Catterson, JJ.